F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                          August 29, 2007
                             FO R TH E TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                           Clerk of Court



    PA TRIC IA A . WILSO N ,

                Plaintiff-Appellant,

    v.                                                    No. 06-3352
                                                   (D.C. No. 02-CV-2114-JAR)
    M ICH AEL J. ASTRU E, *                                 (D . Kan.)
    Commissioner of Social Security,

                Defendant-Appellee.



                               OR D ER AND JUDGM ENT **


Before TA CH A, Chief Judge, M U RPH Y and HO LM ES, Circuit Judges.




         Plaintiff-appellant Patricia A. W ilson appeals from an order of the district

court affirming the Commissioner’s decision denying her application for Social

Security disability and Supplemental Security Income benefits (SSI). M s. W ilson



*
     Pursuant to Fed. R. App. P. 43(c)(2), M ichael J. Astrue is substituted for
Jo Anne B. Barnhart as appellee in this appeal.
**
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
filed three sets of applications for a period of disability, disability insurance

benefits, and supplemental security income. All three sets alleged that she had

been disabled since December 7, 1995. M s. W ilson alleged a number of

limitations in her various applications and at the hearings on those applications,

including bilateral carpal tunnel syndrome, diabetes mellitus, and depression.

The agency denied all her applications initially and on reconsideration.

      Her first set of applications was filed on April 24, 1996. Following a

hearing, this set of applications was denied by an administrative law judge

(“ALJ”) on September 16, 1997 (“1997 Decision”), and the appeals counsel

denied review. Appeal to the district court was not taken.

      Her second set of applications was filed on M ay 8, 1998. Following a

hearing, this set of applications was denied by an ALJ on December 17, 1999

(“1999 Decision”). Part of the 1999 Decision was a determination that the 1997

Decision was res judicata for the period of time from December 7, 1995, through

September 16, 1997. On February 18, 2000, M s. W ilson requested appeals

council review .

      On July 3, 2000, while this request was pending, M s. W ilson filed her third

set of applications.

      On February 15, 2002, the appeals counsel denied review of the 1999

Decision. On M arch 13, 2002, M s. W ilson filed a complaint with the district

court, appealing the 1999 Decision.

                                           -2-
       On January 9, 2003, a hearing was held before an ALJ on M s. W ilson’s

third set of applications. At that hearing, part of the evidence presented by

M s. W ilson w as a report by a clinical psychologist, Dr. Franklin Boraks,

containing the results of a Wechsler Adult Intelligence Scale test (W AIS-III) and

a W echsler M emory Scale test he administered on November 26, 2002. The

W AIS-III showed that M s. W ilson had a verbal I.Q. score of 65, a performance

I.Q. score of 58, and a full scale I.Q. score of 59. Admin. R. at 766. Dr. Boraks’

report reflected that M s. W ilson complained of “pain and overwhelming sadness

accompanied by tears as well as remaining in bed, unwilling to arise.” Id. at 765.

Dr. Boraks’ report concluded:

       The clinical picture is of a M ajor Depression which has caused
       significant interference in all areas of cognitive functioning.
       Intelligence test scores are into the retarded range. M emory is
       impaired. W ith structure and support, there was sufficient
       motivation present so that the findings are thought to be valid. W ork
       style is noted to be persistent but at a slower than average pace.

Id. at 767.

       On M arch 3, 2003, M s. W ilson filed a motion with the district court asking

it to remand the 1999 Decision to the Commissioner for consideration of

Dr. Boraks’ report under sentence six of 42 U.S.C. § 405(g). 1 M s. W ilson alleged

1
       Sentence six of 42 U.S.C. § 405(g) reads:

       The court may, on motion of the Commissioner of Social Security
       made for good cause shown before the Commissioner files the
       Commissioner's answer, remand the case to the Commissioner of
                                                                   (continued...)

                                         -3-
that the report “show[ed] that [she was] in fact retarded” and, therefore, that she

was disabled because she met listing 12.05C for mental retardation 2 at step three

of the five-step sequential process. 3 R., Doc. 19 at 2.


1
    (...continued)
          Social Security for further action by the Commissioner of Social
          Security, and it may at any time order additional evidence to be taken
          before the Commissioner of Social Security, but only upon a showing
          that there is new evidence which is material and that there is good
          cause for the failure to incorporate such evidence into the record in a
          prior proceeding; and the Commissioner of Social Security shall,
          after the case is remanded, and after hearing such additional evidence
          if so ordered, modify or affirm the Commissioner's findings of fact or
          the C ommissioner's decision, or both, and shall file w ith the court
          any such additional and modified findings of fact and decision, and,
          in any case in which the Commissioner has not made a decision fully
          favorable to the individual, a transcript of the additional record and
          testimony upon which the Commissioner's action in modifying or
          affirming was based.
2
       Listing 12.05 is found at 20 C.F.R. Pt. 404, Subpt. P, App. 1. The capsule
definition for mental retardation under listing 12.05 is:

         M ental retardation refers to significantly subaverage general
         intellectual functioning with deficits in adaptive functioning initially
         manifested during the developmental period; i.e., the evidence
         demonstrates or supports onset of the impairment before age 22.

In addition to meeting the above definition, a claimant must also meet one of four
severity prongs for the listing. One of the prongs is: “A valid verbal,
performance, or full scale IQ of 59 or less”; another is: “A valid verbal,
performance, or full scale IQ of 60 through 70 and a physical or other mental
impairment imposing an additional and significant work-related limitation of
function.” Id.


3
               The Commissioner is required to follow a five-step sequential
         evaluation process to determine whether a claimant is disabled. The
                                                                        (continued...)

                                            -4-
         On M arch 14, 2003, the ALJ issued a partially favorable decision on

M s. W ilson’s third set of applications (“2003 Decision”). The ALJ found that

M s. W ilson was disabled starting December 31, 2001, but not prior thereto. The

ALJ found that as of December 31, 2001, M s. W ilson’s physical limitations

became worse in that she could only stand for two hours during the work day, and

could sit for six and had additional mental dysfunction. The ALJ also found that

there was evidence showing that M s. W ilson had been diagnosed with major

depression in 2002, which was “severe and limits claimant at a moderate level but

is not at any listing level of severity.” Admin. R. at 747.




3
    (...continued)
          claimant bears the burden of establishing a prima facie case of
          disability at steps one through four. Step one requires the claimant to
          demonstrate that he is not presently engaged in substantial gainful
          activity. At step two, the claimant must show that he has a medically
          severe impairment or combination of impairments. At step three, if a
          claimant can show that the impairment is equivalent to a listed
          impairment, he is presumed to be disabled and entitled to benefits. If
          a claimant cannot meet a listing at step three, he continues to step
          four, which requires the claimant to show that the impairment or
          combination of impairments prevents him from performing his past
          work.

               If the claimant successfully meets this burden, the burden of
         proof shifts to the Commissioner at step five to show that the
         claimant retains sufficient RFC [residual functional capacity] to
         perform work in the national economy, given her age, education, and
         work experience.

Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (citations and internal
quotation marks omitted).

                                            -5-
       The ALJ determined that M s. W ilson did not meet the requirements of

listing 12.05 because there was no evidence showing an onset of mental

retardation prior to age twenty-two as required by the limitation. The ALJ found

that the low IQ scores from 2002 were inconsistent with the remainder of the

record w hich show ed that M s. W ilson graduated from high school and also

graduated from a six month computer training program at a business college. 4

The ALJ also noted that the record contained previous testing showing

       reading comprehension at a grade equivalent level of 8.2, which is
       the 38[th] percentile. This is far above the mentally retarded range.
       There is a spelling grade equivalent of 4.9, which is at the 13% level
       and math ability was grade 7.4 equivalent, which is the 18% level.

Id. at 742. On A ugust 15, 2003, the appeals counsel denied M s. W ilson’s request

for review of the ALJ’s partially favorable decision and no appeal was taken to

the district court.

       On M arch 20, 2003, after the ALJ’s partially favorable 2003 Decision but

prior to the appeals counsel’s denial of review, the district court remanded

M s. W ilson’s appeal of the 1999 Decision. The district court ordered:

       Upon remand the ALJ shall evaluate the new and material evidence
       which shows that Plaintiff has received I.Q. scores which may be
       consistent with mental retardation. The ALJ shall evaluate the effect
       that affective disorder may have had on plaintiff’s cognitive and
       memory processes. The A LJ shall also fully evaluate plaintiff’s
       affective disorder and determine whether she became disabled prior

4
      Although M s. Wilson never worked in a computer-related field, the record
shows that she worked approximately 16 years as a “dial repair tester,” Admin. R.
at 902, and for approximately 8 years in a meat-packing plant.

                                         -6-
       to the date her insured status was last met, and whether reopening of
       the prior determinations or decisions is required.

Id. at 759.

       On December 15, 2004, the ALJ issued an unfavorable decision on remand

of the 1999 Decision. The ALJ again held that the 1997 Decision was res judicata

as to M s. W ilson’s claims of disability for the period from December 7, 1995,

through September 16, 1997. The ALJ also held that the 2003 Decision was res

judicata as to M s. W ilson’s claims of disability for the period from December 18,

1999, through M arch 14, 2003. Thus the time period at issue in regard to the

second set of applications was September 17, 1997, through December 17, 1999.

The ALJ recognized that Dr. Boraks’ report had been previously considered in the

2003 decision. The ALJ agreed with the 2003 Decision that there was no

evidence to show an onset of mental retardation prior to age twenty-two and held

that Dr. Boraks’ findings as to M s. W ilson’s major depression in 2002 had no

probative value for the time period at issue. The ALJ therefore again denied

disability and the appeals counsel denied review.

       Upon return to the district court, the case was assigned to a magistrate

judge whose subsequent report and recommendation affirming the

Commissioner’s decision was adopted by the district court as its own.

M s. W ilson has filed a pro se appeal from the district court’s decision.




                                          -7-
      Normally, we review the Commissioner’s decision to determine whether the

factual findings are supported by substantial evidence in the record and whether

the correct legal standards were applied. See Andrade v. Sec’y of Health &

Hum an Servs., 985 F.2d 1045, 1047 (10th Cir. 1993). Substantial evidence is

“such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Fowler v. Bowen, 876 F.2d 1451, 1453 (10th Cir. 1989)

(quotations omitted).

      Here, however, we are hamstrung by M s. W ilson’s failure to follow the

rules of appellate procedure in filing her appellate brief. See Fed. R. App. P. 28.

W e have said, generally, regarding pro se appellants:

      Although a pro se litigant’s pleadings are to be construed liberally
      and held to a less stringent standard than formal pleadings drafted by
      lawyers, this court has repeatedly insisted that pro se parties follow
      the same rules of procedure that govern other litigants. Thus,
      although we make some allowances for the pro se plaintiff’s failure
      to cite proper legal authority, his confusion of various legal theories,
      his poor syntax and sentence construction, or his unfamiliarity with
      pleading requirements, the court cannot take on the responsibility of
      serving as the litigant’s attorney in constructing arguments and
      searching the record.

Garrett v. Selby Connnor M addux & Janer, 425 F.3d 836, 840 (10th Cir. 2005)

(citations, internal quotation marks, and brackets omitted).

      Having this court serve as her attorney is apparently exactly what

M s. W ilson has in mind. In her “Statement of Facts Relevant to the Issues

Presented for Review,” she simply asks that this court “go over the case from the



                                         -8-
begin[ning] to end. Thank you ‘Back Pay.’” Aplt. Br. at 2. In the “statement of

the case” section of her brief, M s. W ilson has simply written: “Back Pay go 8

years 1995 Dec 07 ––––––––––––––.” Id. at 2. Likewise, her statement of the

issues consists simply of the words “Back Pay” for each issue. Id. at 3. As to

whether she believes the district court applied the wrong law she states, “Yes they

should [have] applied the law.” Id. at 4. The content of the remaining sections of

her brief is similarly succinct. Id. at 4.

      It does not appear that any specific legal or factual decision is under attack;

M s. W ilson is simply dissatisfied with the ultimate outcome of the denial of

disability betw een D ecember 7, 1995, and December 31, 2001. Because we

cannot serve as M s. W ilson’s attorney, we refuse to accept her invitation to “go

over the case from the begin[ning] to end,” id. at 4, especially considering the

fact that two of the Commissioner’s decisions covering a large portion of the time

period of which she complains w ere not appealed to federal court.

      Nevertheless, we are cognizant both that, as noted above, pro se briefs are

to be liberally construed, and that the record contains evidence that M s. W ilson

received low I.Q . test scores in 2002 and was diagnosed with major depression.

W e are also aware that at least one circuit has, in unpublished cases, construed

deficient pro se appellate briefs in social security cases as re-raising the same

arguments the appellant raised to the district court. See Newsom v. Soc. Sec.




                                             -9-
Admin., 100 F. App’x 502, 504 (6th Cir. 2004); Schauf v. Sec’y of Health and

Hum an Servs., No. 93-5658, 1993 W L 515491, at *1 (6th Cir. Dec. 10, 1993).

      But this is not the occasion to make court policy as to what our appropriate

course of action should be in this type of case. Here, we have examined the

record and have determined that even if we were to construe M s. W ilson’s brief

as raising the same arguments her previous counsel raised to the district court,

affirmance would be required for substantially the reasons set forth in the

magistrate judge’s report and recommendation adopted by the district court.

      C onsequently, the judgment of the district court is AFFIRMED.



                                                    Entered for the Court


                                                    M ichael R. M urphy
                                                    Circuit Judge




                                        -10-